DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noritoshi (JP2015080658 A), as cited by Applicant.
Regarding claim 1, Noritoshi disclose a hand rail (Fig. 2, 5) provided in a support shaft (Fig. 3, 52a with 42), the hand rail being configured to be switchable between a usage position (Fig. 2 illustrates a usage position with the occupant P using the hand rails 5) and a stored position (Fig. 1 illustrates a stored position with the hand rails 5 at rest on the side portion of seat 21) when the support shaft 
As to claim 2, Noritoshi discloses wherein the impact absorption mechanism is provided in the support shaft (Fig. 3 illustrates 8 located inside of 42 and para. [0044] of the translation provided by the Applicant discloses “the spacer 8 is arranged inside the holding pipe 42”).  
Regarding claim 3, Noritoshi discloses wherein the hand rail (5) is configured to rotate to a vicinity of knees of the occupant (Fig. 2 illustrates the rotation of the handrail 5 towards a vicinity of the knees of the occupant P) when the load equal to or more than the predetermined value is input into the hand rail (Fig. 2 illustrates the occupant’s ability to exert a force on the handrail 5, which may be strong or light depending on how hard the handrail is pushed, i.e. the value of force input onto the handrail is affected by the occupant or a potential impact).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inaguma et al. (US 2012/0219395 A1) disclose a wheelchair seatbelt device capable of preventing a wheelchair occupant from falling from the chair in the event of an impact event.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 10, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612